Citation Nr: 0628778	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  94-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
spondylitis with spondylolisthesis.   

2.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1972.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

In March 1996, the veteran testified before the undersigned 
Veterans Law Judge

The issue regarding a rating in excess of 10 percent for 
radiculopathy of the left lower extremity is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have unfavorable ankylosis of the entire 
spine.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess 60 
percent for spondylitis with spondylolisthesis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
April 2005 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484. 

The veteran has been afforded the appropriate information in 
order to advance any contention regarding the claim 
considered herein-an April 2005 letter told the veteran that 
to establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that the 
disability had gotten worse.  Also, an April 2006 
supplemental statement of the case informed the veteran of 
how VA determines disability ratings, and effective dates.  
As such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran appropriately received sufficient 
VCAA notification prior to this decision.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" was fulfilled by the April 
2005 letter, which stated as follows:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your appeal, which is not 
already of record, please send it to us."   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains various private, federal, and 
VA records, including a December 2003 VA examination (which 
is sufficient to facilitate a decision, see 38 C.F.R. 
§ 3.159(c)(4)).

VA satisfied its duties to the veteran given the 
circumstances of this case.  

Analysis

A historical review of the record shows the following:  A 
November 1972 rating decision granted service connection for 
spondylitis with spondylolisthesis, by x-ray, and assigned an 
initial 10 percent disability rating.  In February 1993, the 
veteran filed a claim for an increased rating, which was 
denied by the RO in September 1993.  The veteran perfected an 
appeal, and in December 1997, the Board remanded the matter 
of entitlement to a rating in excess of 10 percent for back 
disability primarily for a VA examination to address any 
functional limitation.  

Thereafter, a March 1999 rating decision granted an increased 
rating of 40 percent from February 12, 1993 (the date of 
claim).  In July 2003, the Board remanded the case again for 
procedural concerns imposed by a change in the law regarding 
evidentiary development, and also for another VA examination 
to pointedly address limitation of motion due to pain, 
weakness, fatigability, and flare-ups.

A January 2004 rating decision, based upon a change in law 
effective September 23, 2002, granted a separate 10 percent 
rating for radiculopathy, left lower extremity.  An April 
2005 Board decision granted an increased rating of 60 percent 
for spondylitis with spondylolisthesis, prior to September 
23, 2002, (therein noting that under old Diagnostic Code 
5293, which was in effect prior to September 23, 2002, the 
maximum rating for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief was 60 percent).    

The Board also noted that the RO may have mistaken the actual 
effective date of a regulation change that permitted a 
separate evaluation for objective neurologic abnormalities 
(i.e., the veteran's radiculopathy of the left lower 
extremity), which was, in fact, September 26, 2003.  Thus, 
the Board remanded the case so that the RO could adjudicate 
the veteran's claim in light of the allowance contained in 
the decision, and so that the veteran could undergo a 
neurologic examination for the matter of a rating in excess 
of 10 percent for radiculopathy of the left lower extremity.  

Thereafter, an August 2005 rating decision increased a rating 
for spondylitis with spondylolisthesis from 40 percent to 60 
percent, effective February 12, 1993 (as well as granting 
entitlement to individual unemployability from July 1, 1993).  
In actual fact, then, the RO granted the increased rating not 
only prior to September 23, 2002 (as had been directed by the 
Board's decision), but thereafter as well, which generally 
complies with 38 U.S.C.A. § 1155 (providing that in no event 
shall such a readjustment in the rating schedule cause a 
veteran's disability rating in effect on the effective date 
of the readjustment to be reduced unless an improvement in 
the veteran's disability is shown to have occurred).  

It is further noted that the current rating criteria for 
diseases and injuries of the spine provides two alternatives 
for assessing intervertebral disc syndrome-criteria under 
the General Rating Formula may be assessed, or criteria based 
upon incapacitating episodes may be considered.  The latter 
alterative, however, offers a maximum 60 percent, which the 
veteran's service-connected spondylitis with 
spondylolisthesis is currently assigned.  The General Rating 
Formula, though, offers a 100 percent maximum rating.  Thus, 
because it is generally presumed that the veteran seeks the 
maximum benefit allowed by the law according to AB v. Brown, 
6 Vet. App. 35 (1993), the appeal regarding a rating in 
excess of 60 percent for spondylitis with spondylolisthesis 
under the new criteria remains pending (as reflected on the 
cover page of this decision).

A determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

Again, the next highest rating available under 38 C.F.R. 
§ 4.71a for the veteran's service-connected disability is 
found in the General Rating Formula for Diseases and Injuries 
of the Spine; with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine, unfavorable ankylosis of the spine warrants a 100 
percent rating.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); and Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint.  Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996).  

In this case, a December 2003 VA examiner diagnosed the 
veteran as having lumbosacral spondylitis with 
spondylolisthesis and chronic disc disease.  A recent April 
2004 VA MRI rendered an impression of spondylolisthesis of L5 
on S1, and L-spine series found disc space narrowing 
compatible with chronic disc disease at L5-S1.  The record 
does not show or mention, and nor has it been contended, that 
the veteran has unfavorable ankylosis of the entire spine for 
a 100 percent rating under 38 C.F.R. § 4.71a.  Thus, a rating 
in excess of 60 percent is denied.  


ORDER

A rating in excess of 60 percent for spondylitis with 
spondylolisthesis is denied.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.

As noted above, the Board's April 2005 remand sought a VA 
neurologic examination because the record had not contained 
sufficient medical information to assess the severity of 
radiculopathy in the left lower extremity in relation to the 
next highest rating criteria.  Thus, the RO sent the veteran 
an April 2005 letter that informed him a VA medical facility 
would schedule an examination; if he could not keep the 
appointment he could assert his wish to be re-scheduled.  The 
veteran was also notified that if he failed to report for the 
examination without good cause, VA may have to deny his 
claim.  

Thereafter, a Compensation and Pension Exam Request contained 
several notations-one indicated that the claims file was at 
the proper location, and other that a letter had been sent on 
March 17, 2006, for an appointment on March 30, 2006.  An 
email exchange indicated that a VA employee had written the 
latter notation on the Request the day an appointment letter 
had been sent to the veteran.  A fax dated April 2006 noted 
that the preceding constituted confirmation from the VAMC 
that the notification letter had been sent.

A May 2006 supplemental statement of the case explained that 
a rating in excess of 10 percent could not be assigned 
because the veteran had failed to appear for a scheduled VA 
examination.  

The claims file contains, however, a March 30, 2006, Report 
of Contact, which was the day of the veteran's then-scheduled 
VA examination.  It reported that the veteran had relocated 
to Oklahoma, and sought to have his appointment re-scheduled.  
The document has a May 10, 2006, RO date stamp, and was 
received at the Board on July 25, 2006.

Given the preceding, the case will be remanded again in an 
attempt to provide the veteran a VA examination in Oklahoma.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
neurologic examination proximate to his 
current place of residence (which was 
recently identified as Oklahoma).  The 
examiner should review the claims file, and 
clarify the current severity of the 
veteran's left lower extremity 
radiculopathy, including whether there is 
any evidence of muscle atrophy.  All 
appropriate diagnostic testing should be 
performed, and all clinical manifestations 
should be reported in detail.  

2.  Then, the RO should readjudicate the 
veteran's claim for a rating in excess of 10 
percent for radiculopathy of the left lower 
extremity.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


